DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Sep 24, 2021, the claims 1-20 are pending for examination.

Response to Argument
 
Applicant’s arguments filed on Sep 24, 2021 with regards to rejection of claims 1-20 been fully considered, but they are not found to be a persuasive. 
In applicants remarks on page 7, Applicant argues that Bennett does not teach claim 1, especially in the portion of claim, “a plurality of network access points each having wired interfaces to communicate with the network controller and at least a first wireless interface to communicate with wireless stations according to a first wireless protocol”.
In response, Bennett in para [0025] discloses a plurality of access points (Aps) 131, 133, 135 and 137 are wired connected with the plurality of service provider equipment 111, 113, 115 and 117 (i.e. computer, router/LAN, switch, base station, antenna, transceivers domain name server, proxy server) as well as coupled to the Internet backbone 103 via wired (including fiber). Server, proxy are called network controller.
and [0026] disclose a plurality of access points (Aps) 131, 133, 135 and 137 are connected to the EDGE network, WCDMA (Wideband Code Division Multiple Access) network, IEEE 802.11 network. Note: The IEEE 802.11 device is called the wireless station, which uses first wireless protocol to connect the home devices/equipment (laptop, phone, TV, set top box etc.)
Applicant further argues on page 8 that Bennett does not teach, “wherein the network access points convert traffic according to the first wireless protocol and traffic according to the second wireless protocol to the first network protocol”.
In response, Bennett in para [0039] line 1-5, The second PC 157 comprises a wired interface, a first wireless interface and a second wireless interface, and [0039] line 12-14, The second PC 157 communicates with the fourth AP 137 using the fifth IP address and the second wireless interface, and;
Para [0044] line 1-10, the multi-path AP (or the multi-path STB) 200 communicates with a fiber data network using the first upstream wired interface 222, with a cable data network using the second upstream wired interface 223, with an EDGE network using the first upstream wireless interface 232 and with a WiMax network using the second upstream interface 233. The fiber data network, the cable data network, the EDGE network and the WiMax network use different protocols for packet data transmission and reception.
Applicant further argues on page 9 that Bennett does not teach, Bennett does not teach, “translate at least a portion of the data from the remote end device to a data format according to a first network protocol; transmit, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity” in claim 8 and 15.
In response, Bennett in para [0048] line the transcoder converts the data in the first format to the second format. And para [0041] line 14-16, the change of interface from note: since interface is changed, hence the data is converted to the wired/network protocol. ;
See para [0041] line 17-20, the data sent by the second PC 157 reaches the second AP 133. The second AP 133 is connected to the wired data network 121 via two links. The multi-path management application program that is running on the second AP 133 selects one of the two links to the wired data network 121 for sending the data received from the second PC 157 to the wired data network 121).
In conclusion, since the reference teaches all the above limitations, hence the previous rejection is maintained by the previous references.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 8, 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bennett (US 2007/0110080A1), 
Regarding claim 1,
Bennett teaches, a wireless network comprising (see abstract):
 a network controller having one or more wired interfaces to receive network traffic according to a first network protocol (see fig. 1 (#131), and para [0025] line 17-19, the plurality of service provider equipments 111, 113, 115 and 117 (i.e. computer, router/LAN, switch, base station, antenna, transceivers domain name server, proxy server) are communicatively coupled to the Internet backbone 103 via wired (including fiber) and [0026] line 1-5, The first service provider equipment 111 manages a wired data network 121. The wired data network 121 are coupled with plurality of access points (AP) 131, 133, 135 and 137.
Para [0027] line 1-5, The first personal computer 151 is connected to the first access point 131 via a wired interface and capable of receiving and sending data to the wired data network 121 either via the first access point 131. Hence, it 
Note: All terminal devices (computer, set-top box, router/LAN, switch have both wired and wireless interface card, which is called network controller (see para [0009], Hence data/traffic receives using Ethernet protocol (i.e. first network protocol.)) 
a plurality of network access points each having wired interfaces to communicate with the network controller (see para [0026] ) and at least a first wireless interface to communicate with wireless stations according to a first wireless protocol and at least a second wireless interface to communicate with end devices according to a second wireless protocol (see para [0027] The first personal computer 151 (end point) is connected to the first access point 131 via a wired interface and connected to the second access point 133 via a wireless interface. The first personal computer 151 is thus capable of receiving and sending data to the wired data network 121 either via the first access point 131 or via the second access point 133.)See also para [0039])
There are multiple protocols and wireless networks such as WiMax protocol (i.e. first wireless network), UTMS protocol (i.e. second wireless network), IEEE 802.11 protocol (i.e. third wireless network).
Data exchange protocol is called protocol conversion,
Para [0095] The second client device 823 communicates with the Internet 803 via three different paths, a first path via the first access point 811 and using the WiMax protocol, a second path via the second access point 813 and using the UMTS protocol and a third path via the third access point 815 and using the IEEE 802.11 protocol, that means the data/traffic is converted to Ethernet protocol and vice versa.)

Regarding claim 2,
Bennett teaches claim 1,
Bennett further teaches, wherein the first network protocol comprises TCP/IP (see para [0039] and [0092] TCP/IP protocol or the Internet via an Ethernet local area network (LAN).)
Regarding claim 3,
Bennett teaches claim 1,
Bennett further teaches, wherein the first wireless protocol comprises an IEEE 802.11-compliant wireless protocol (see para [0092] The computing device is connected to the Internet via an Ethernet local area network (LAN), an IEEE 802.11 network.)
Regarding claim 8,
Bennett teaches, a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to (abstract):
 receive, via a first wireless interface and according to a first communications protocol, data from a remote end device (see para [0025]); 
receive, via a second wireless interface and according to a second communications protocol, data from a remote client device (see para [0039] and [0044]); 
translate at least a portion of the data from the remote end device to a data format according to a first network protocol (see para [0048] line 18-19, The transcoder converts the data in the first format to the second format. And para [0041] line 14-16, The change of interface from the second wireless interface to the wired interface)
transmit, via a wired interface and according to the first network protocol, the translated data to a network coordinator entity (see para [0041] line 17-20, The data sent by the second PC 157 reaches the second AP 133. The second AP 133 is connected to the wired data network 121 via two links. The multi-path management application program that is running on the second AP 133 selects one of the two links to the wired data network 121 for sending the data received from the second PC 157 to the wired data network 121).

Claim 12 recites all the same elements of claim 3, but in computer program product form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.

Claim 15 recites all the same elements of claim 1, but in method claim form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 18 recites all the same elements of claim 3, but in method claim form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2007/0110080A1), in view of Kamdar (US 2013/0003719 A1).
Regarding claim 4,
Bennett teaches claim 1,

In analogous art,
Kamdar teaches, 
wherein the second wireless protocol comprises an IEEE 802.15-compliant wireless protocol (see para [0016] and [0035] IEEE 802.15 (e.g., Bluetooth)-second wireless protocol, and IEEE 802.11 (e.g., Wi-F)-First wireless protocol).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data exchange between a multiple networks of Bennett with the second wireless protocol comprises an IEEE 802.15-compliant wireless protocol of Kamdar. A person of ordinary skill in the art would have been motivated to do this to transmit a data between the multiple networks (Kamdar: [0002]).

Regarding claim 5,
Bennett and Kamdar teach claim 4,
Bennett further teaches, 
wherein physical layer transport functionality for traffic according to the second wireless protocol is performed according to the first network protocol (see para [0039])
Claim 10 recites all the same elements of claim 4, but in computer product form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 10
Claim 11 recites all the same elements of claim 5, but in computer product form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 11.
Claim 16 recites all the same elements of claim 4, but in Method form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 5, but in method form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 17.

Claims 6-7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2007/0110080A1), in view of Bedekar (US 2008/0240037 A1).
Regarding claim 6,
Bennett teaches claim 1,
Bennett fails to teach, wherein channel selection for communication with the plurality of network access points according to the second wireless protocol is performed independently for each access point.  
In analogous art, 
Bedekar teaches, 
wherein channel selection for communication with the plurality of network access points according to the second wireless protocol is performed independently for each access point (see para [0053] the mobile station may also be independently communicating with a second wireless access point regarding the possibility of a handover as well). The first wireless access point then communicates 505 with a second wireless access point regarding the logistics of supporting the handover. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data exchange between a multiple networks of Bennett with the plurality of network access points according to the second wireless protocol is performed independently for each access point of Bedekar. A person of ordinary skill in the art would have been motivated to do this to transmit a data between the multiple access point (Bedekar: [0009])
Regarding claim 7,
Bennett and Bedekar teach claim 6,
Bennett further teaches, 
wherein non-end device traffic for the plurality of network access points is transmitted according to the first network protocol over one or more wired connections (see para [0026]-[0027] one or more wired connections/links.)
Claim 13 recites all the same elements of claim 6, but in computer product form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 7, but in computer product form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 19 recites all the same elements of claim 6, but in Method form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 19
Claim 20 recites all the same elements of claim 7, but in Method form rather Network/hardware. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 12/30/2021.
/Sm Islam/
Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457